Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“ preferably” is indefinite as it confuses the scope of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris (youtube.com/watch?v=0vvmlhtnqxc; 4/27/2014) in view of Providence micro-lofts (1/22/2013).

Paris shows a non-mobile building comprising a room connected by at least one building common area (living room, dining room, kitchen), each room comprising a lower level, an upper level and a door to enter form and exit the at least one building common area, the lower level comprising a first standing area having a standing height, the upper level comprising a second standing area having standing height, a washing area, and at least one sleeping area (the bed area), wherein the second standing area is above and to the side of the first standing area (any area not one above the other), the sleeping area is above and to the side of the second standing area, and the sleeping area is directly above the first standing area (the area of bedroom directly above the first standing area).
Paris does not show the building comprising a plurality of rooms.
Providence (PR) shows a non-mobile building comprising a plurality of rooms.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Paris’s non-mobile building to show a plurality of rooms since it would allow for the forming of multiple rooms as taught by Providence.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris (youtube.com/watch?v=0vvmlhtnqxc; 4/27/2014) in view of Providence micro-lofts (1/22/2013).
Paris shows a permanent structure comprising a compact (subjective as to the definition of compact and the claim is not yet clear) sleeping unit, each of the sleeping unit having a first level, a second level and a third level (the video shows more than 3 floor), the first level having a first floor having a first standing area with standing height, the second level comprising a second floor having a second standing area with standing height, third level comprising a third floor having a sleeping area, wherein the second standing area is above and to the side of the first standing area, wherein the sleeping area is above and to the side of the second floor and directly above the first standing area, wherein there is no standing height underneath the second floor, and wherein each compact sleeping unit is enclosed and defined by a portioning walls and at least one door.
Paris does not show the permanent structure comprising multiple compact sleeping units.
Providence (PR) shows a permanent structure comprising multiple compact sleeping units enclosed by wall and a door.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Paris’s permanent structure to show multiple compact sleeping units since it would allow for the forming of multiple sleeping units in a larger permanent structure as taught by Providence.
Per claim 19-20, Paris as modified further shows a washing area on the second level, each compact sleeping unit further comprising a door and is entirely enclosed from other areas of the building (inherently so as the sleeping unit is part of an individual unit separated by walls and a door to another sleeping unit) , and wherein the door is operable to allow occupants of each compact sleeping unit to enter and exit the compact sleeping unit.



Claim 18, 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris (youtube.com/watch?v=0vvmlhtnqxc; 4/27/2014) in view of Providence micro-lofts (1/22/2013).

Per claim 18, Paris shows a building comprising at least one building storey, wherein the at least one building storey is defined by a storey floor and a storey ceiling,  each sleeping unit comprises a plurality of walls defining an enclosed interior space and at least one door for entering and exiting the interior space, the interior space comprising a lower level having a lower standing area, an upper level having an upper standing area, wherein the upper standing area is arranged above and to the side of the lower standing area and standing height is not obtained below the upper standing area, a sleeping area arranged above and to the side of the upper standing area and directly above lower standing area, and an ascent means (ladder leading to the levels) connecting the lower level to the upper level.
Paris does not show the building having a plurality of sleeping units, wherein the plurality of compact sleeping units are arranged between the storey floor and the storey ceiling of the at least one building storey.
Providence (PR) shows a building comprising multiple compact sleeping units enclosed by wall and a door.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Paris’s permanent structure to show multiple compact sleeping units since it would allow for the forming of multiple sleeping units in a larger permanent structure as taught by Providence.
Paris as modifiedd further shows the building having a plurality of sleeping units, wherein the plurality of compact sleeping units are arranged between the storey floor and the storey ceiling of the at least one building storey.
Per claim 5, Paris further shows the ascent means is a staircase.
Per claims 6-9, Paris further shows the lower storey and the upper storey are connected by means of an opening that preferably extends beyond the base area of an ascent means (inherently so as the ascent means only occupies part of the interior space of the unit, wherein there is a window (video at 48 second) is arranged in the upper storey, wherein the lower storey and/or the upper storey have/has a washing area (at 32 second; at 5 minute 20 second) that has standing height, at least in sections, wherein the washing area has at least one washing means (at 5:34; at 6:15).
Per claims 10-11, Paris further shows the washing area further comprises at least one partition (at 6:15), the partition separating the washing area from the rest of the first storey or from the rest of the second storey, wherein the at least one partition is translucent (at 6:15). 


Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris (youtube.com/watch?v=0vvmlhtnqxc; 4/27/2014) in view of Providence micro-lofts (1/22/2013).
Paris as modified shows all the claimed limitations including lighting fixtures except for wherein the lower storey and/or the upper storey have/has an image representation that monitor that is illuminated, the image representation is designed to be illuminated from behind by LEDs, wherein the image representation is customizable.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Paris’s modified teaching to show wherein the lower storey and/or the upper storey have/has an image representation that monitor that is illuminated, the image representation is designed to be illuminated from behind by LEDs, wherein the image representation is customizable since having LED monitors/tv would provide entertainment for the resident and improve the living conditions for the resident with LED device providing energy savings.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 5-14, 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different micro-apartment designs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

5/15/2022